Citation Nr: 1550749	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-20 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for urticaria (hives), to include as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to May 1967, with service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

FINDING OF FACT

The Veteran's urticaria was not first manifested during active service, nor does the evidence establish that such a disability is otherwise related to such service, to include as a result of his presumed exposure to herbicides therein.


CONCLUSION OF LAW

The criteria for service connection for urticaria have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In this case, required notice was provided, and neither the Veteran, has alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009). Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The Board notes that a VA medical opinion was not provided in this case. However, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability. See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006). Here, the only evidence that the Veteran's urticaria was etiologically related to active service, to include herbicide exposure, is his own statements. Even then, the Veteran acknowledged in his claim in 2012 that his doctors had not found a cause for the rash.  To that end, the Veteran has not provided any medical evidence suggesting the possibility of such a relationship. As such, the Veteran's statements are insufficient to trigger VA's duty to provide an examination with an opinion. See Waters, 601 F.3d 1274.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II. Legal Criteria and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307. In this case, the fact that the Veteran had service in Vietnam is undisputed and he has already been granted service connection for diabetes mellitus as due to herbicide exposure. He therefore is afforded the presumption of herbicide exposure while serving in Vietnam.

In 2012, the Veteran filed a claim seeking service connection for urticaria.  The Veteran acknowledged that he did not know what the cause of the urticaria was, but he wondered if it might have been the result of his herbicide exposure during service. 

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313. This presumption may be rebutted by affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

Urticaria is not among the exclusive list of diseases which are covered by this presumption.  That is, the National Academy of Sciences has not found sufficient epidemiological evidence to establish such a link between herbicide exposure and the development of urticaria.  See 38 C.F.R. §§ 3.307, 3.309(e).  As such, service connection on this presumptive basis is not warranted. 

Nevertheless, when entitlement to a regulatory presumption of service connection for a given disability is not found, a claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the question, then, becomes whether the Veteran's urticaria was directly related to his time in military service.  Unfortunately, the evidence is against such a conclusion.

A review of the Veteran's STRs from active service and his reserve service are silent for any complaints related to the skin, to include urticaria. His May 1967 separation examination report documented that his skin was clinically evaluated as normal at that time. Moreover, the Veteran specifically denied having experienced any skin diseases on a medical history survey completed in conjunction with his separation physical. 

Post-service private treatment records fail to show any treatment for a skin condition for a number of years after service.  It appears that the Veteran first sought treatment for a skin condition in February 2012 at which time he was assessed with urticaria. The Veteran reported he had been experiencing symptoms of daily urticaria-like lesions for approximately a year. The medical provider did not indicate that the diagnosis was related to service and did not establish a definitive cause, noting the recurrent/chronic urticaria was "without clear trigger." 
 
Additionally, the Veteran's skin was consistently found to be normal on subsequent VA treatment records and he has consistently denied any history of skin issues. The Veteran has never specifically sought treatment or complained of skin issues during VA medical evaluations. 

Upon review of the evidence, the Board finds no basis upon which to award service connection for the Veteran's claimed urticaria. 

There is no competent evidence to suggest that the Veteran's skin problems are related to service, to include as a result of his presumed exposure to herbicides. No medical professional, either private or VA treatment provider, has attributed the Veteran's urticaria to service, and the Veteran has not proffered any evidence that suggests that his diagnosis of urticaria may be attributable to herbicide exposure.  As noted, the Veteran acknowledged in his claim that no cause had been attributed to his development of urticaria.

The Veteran first developed the condition decades after service.  While this fact is not dispositive, it is a factor that weighs against his claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a skin condition.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the Veteran might sincerely believe that his urticaria is the result of herbicide exposure, he lacks the medical expertise to provide such a link, and he has not cited to any medical evidence that would support such a link.  As noted, the National Academy of Sciences has not established a link between herbicide exposure and the development of urticaria. 

The Board notes that the Veteran has asked VA to conduct epidemiological research to determine the possibility of a link between herbicide exposure and urticaria.  However, that is precisely the role of the National Academy of Sciences.

In accordance with PL 102-4 and PL 107-103, the National Academy of Sciences published Health Effects in Vietnam Veterans of Exposure to Herbicides (Ninth Biennial Update) in which it was asked to "determine (to the extent that available scientific data permit meaningful determinations)" the following regarding associations between specific health outcomes and exposure to TCDD and other chemicals in herbicides used by the military in Vietnam: A) whether a statistical association with herbicide exposure exists, taking into account the strength of the scientific evidence and the appropriateness of the statistical and epidemiological methods used to detect the association; B) the increased risk of disease among those exposed to herbicides during service in the Republic of Vietnam during the Vietnam era; and C) whether there exists a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the disease.

As such, while specific studies are not cited to, the VA has relied on the medical community to review the available medical information and identify conditions that have an epidemiological link to herbicide exposure.

In sum, while the Veteran has a current diagnosis of urticaria, there is no competent evidence, medical or otherwise, that establishes that this disability began during active service or was otherwise caused by such service to include as due to herbicide exposure. Therefore, the criteria for service connection for urticaria as secondary to herbicide exposure has not been met and the claim is denied. There is no reasonable doubt to be resolved in this case. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for urticaria, to include as secondary to herbicide exposure, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


